DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0submission, filed on 11/09/2021, in response to claims 1-5, 7-13 and 15-21 rejection from the final office action (09/16/2021), by amending claims 1, 7-8, and 15-16 is NOT entered because the proposed claim amendment is not in condition for allowance. 
The examiner notices the AFCP 2.0 submission is after an interview (11/08/2021) and Applicants did not follow the suggestion made during the interview.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
In regarding interview summary, Applicants assert that the amendment is as discussed in the interview. The examiner disagrees. See examiner’s interview summary (11/08/2021). Some further issues are discussed below.
In regarding to the art rejection, Applicants summarily assert that the rejection is improper.
This argument is found not persuasive.
The examiner maintains the rejection was proper in regarding to the previous claim set.
During the interview, the examiner reminds Applicants that the need to coating “exclude between” or no coating at the center portion of the electrode 240, this is because that “a coating coated on at least part of the electrode” does not exclude other coatings. Applicants argue “the coating have an inner radius outward of a center of the body” exclude a center portion, the examiner considers a coating at the periphery and a coating at a center region can abut each other. Applicants then request the examiner enter the claim amendment for appeal, asserting that the amendment is equivalent to the previous claim. This is denied, amongst various new limitations, the previous claim is “the coating having: an inner radius aligned radially between a center of the body and the inner surface”. On the other hand, if Applicant considers the proposed amendment does exclude a center coating on the electrode, why not clarify it? 
The examiner further points out that “a body, the body comprising a support surface, a stepped surface that protrudes upwards from the support surface, and an innermost surface extending upwards from the support surface”, this creates two problems. One is that “an innermost surface can be many sub-surface, particular if there are other features on the support surface. The other is that the coating on the electrode is compared to the edge ring, particularly to the innermost surface of the edge ring (this is again suggested during the previous interview). Again, this is a new issue not in condition for appeal. At this point, Applicants decide to leave the interview.
The examiner did not have a chance to point out the third issue “a coating coated on at least part of the electrode … an outer radius aligned radially outwardly of the innermost surface”, as the innermost surface refers to the body, this innermost surface is a horizontal surface, “outwardly of the horizontal surface” creates ambiguity. Again, 
For AFCP 2.0 submission, the examiner search the concept of the invention based on the discussion during the previous interview and found following references that may be applied, depending on Applicants’ future claim amendment. These are US 20080041312 dielectric layer 32 only at center portion away from focus ring 45 (Fig. 1). US 20100243606 dielectric layer 46a inner of edge ring 36 (extra internal electrode 46b) (Fig. 2). US 20110126984 is cited for dielectric coupling ring 285 inner of edge ring 280 (Fig. 2A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716